Exhibit 99.1 NEWPARK RESOURCES REPORTS NET INCOME OF PER DILUTED SHARE FOR THE THIRD QUARTER OF 2014 Company achieves quarterly records for both Revenues and Operating Income THE WOODLANDS, TX – OCTOBER 30, 2014 – Newpark Resources, Inc. (NYSE: NR) today announced results for its third quarter ended September 30, 2014. Total revenues for the third quarter of 2014 were $297.0 million compared to $272.5 million in the second quarter of 2014 and $268.1 million in the third quarter of 2013. Income from continuing operations for the third quarter of 2014 was $23.5 million, or $0.25 per diluted share, compared to $20.3 million, or $0.21 per diluted share, in the second quarter of 2014, and $15.4 million, or $0.16 per diluted share, in the third quarter of 2013. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “We are very pleased with the record performance this quarter as we achieved new high marks for revenues in both the fluids and mats segments. Building on the momentum from the first half, U.S. fluids revenues grew 8% sequentially, reflecting broad-based gains across several regions, along with continued strong demand for wholesale barite. Meanwhile, seasonal improvements in Canada largely offset the expected declines from both the EMEA region and Brazil. The continuing strength in revenues, along with our efforts in penetrating the market with new technologies, has helped us sustain fluids segment margins at 11% in the third quarter. “Our mats business continued to perform at a high level, generating a 47% sequential increase in revenues and a 44.9% operating margin in the third quarter. The strong revenue growth was primarily driven by a large site preparation project in the Gulf Coast region, along with continuing growth in mat rentals, as we expanded our presence into new markets. “In the meantime, we are continuing to make strategic investments to accelerate the growth in both our fluids and mats segments, with capital expenditures totaling $28 million in the third quarter,” concluded Howes. S egment Results The Fluids Systems segment generated revenues of $251.2 million in the third quarter of 2014 compared to $241.4 million in the second quarter of 2014 and $233.0 million in the third quarter of 2013. Segment operating income was $27.8 million (11.0% operating margin) in the third quarter of 2014, compared to $27.6 million (11.4% operating margin) in the second quarter of 2014, which included a $0.6 million gain on the sale of real estate, and $17.1 million (7.4% operating margin) in the third quarter of 2013. The Mats and Integrated Services segment generated revenues of $45.7 million in the third quarter of 2014 compared to $31.1 million in the second quarter of 2014 and $35.1 million in the third quarter of 2013. Segment operating income was $20.5 million (44.9% operating margin) in the third quarter of 2014, compared to $13.7 million (43.9% operating margin) in the second quarter of 2014, which included a $0.6 million gain on the sale of real estate, and $15.3 million (43.7% operating margin) in the third quarter of 2013. S trategic investment IN Fluids segment The Company’s Board of Directors recently approved two capital investment projects within the fluids segment. The projects include a capital investment of approximately $30 million to significantly expand existing capacity and upgrade capabilities in Fourchon, Louisiana, to serve the Gulf of Mexico deepwater market. In addition, the Company is investing approximately $20 million in a new manufacturing facility and distribution center located in Conroe, Texas, which will support the increasing demand for our proprietary fluid technologies, including our Evolution systems. INTERNATIONAL FLUIDS CONTRACT AWARD The Company announced that it has been awarded a contract by ENI S.p.A. to provide drilling fluids and related services for a series of wells in offshore Libya. The estimated value of the contract is approximately $20 million, and work is expected to begin in the first half of 2015. 2 CONFERENCE CALL Newpark has scheduled a conference call to discuss third quarter 2014 results, which will be broadcast live over the Internet, on Friday, October 31, 2014 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial (719) 325-2429 and ask for the Newpark Resources conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through November 14, 2014 and may be accessed by dialing (719) 457-0820 and using pass code #3399915. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. Newpark Resources, Inc. is a worldwide provider of drilling fluids and temporary worksites and access roads for oilfield and other commercial markets. For more information, visit our website at www.newpark.com . This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2013, as well as others, could cause results to differ materially from those stated. These risk factors include, but are not limited to, our ability to execute our business strategy and make successful business acquisitions and capital investments, operating hazards inherent in the oil and natural gas industry, our international operations, the availability of raw materials and skilled personnel, the impact of restrictions on offshore drilling activity, our customer concentration and cyclical nature of our industry, our market competition, the cost and continued availability of borrowed funds, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com . 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, (In thousands, except per share data) Revenues $ 296,964 $ 272,466 $ 268,132 $ 812,254 $ 795,431 Cost of revenues 228,661 214,711 218,864 639,932 654,309 Selling, general and administrative expenses 28,754 27,981 23,846 82,258 69,545 Other operating expense (income), net 117 ) Operating income 39,432 31,816 25,645 92,005 72,102 Foreign currency exchange loss (gain) 1,221 ) 975 ) 1,082 Interest expense, net 2,321 2,830 2,728 8,071 8,050 Income from continuing operations before income taxes 35,890 30,791 21,942 84,464 62,970 Provision for income taxes 12,398 10,462 6,511 28,901 20,813 Income from continuing operations 23,492 20,329 15,431 55,563 42,157 Income from discontinued operations, net of tax - - 3,329 1,152 9,642 Gain from disposal of discontinued operations, net of tax - - - 22,117 - Net income $ 23,492 $ 20,329 $ 18,760 $ 78,832 $ 51,799 Income per common share -basic: Income from continuing operations $ 0.29 $ 0.24 $ 0.18 $ 0.67 $ 0.50 Income from discontinued operations - - 0.04 0.28 0.11 Net income $ 0.29 $ 0.24 $ 0.22 $ 0.95 $ 0.61 Income per common share -diluted: Income from continuing operations $ 0.25 $ 0.21 $ 0.16 $ 0.59 $ 0.45 Income from discontinued operations - - 0.04 0.23 0.09 Net income $ 0.25 $ 0.21 $ 0.20 $ 0.82 $ 0.54 Calculation of Diluted EPS: Income from continuing operations $ 23,492 $ 20,329 $ 15,431 $ 55,563 $ 42,157 Assumed conversion of Senior Notes 1,294 1,253 1,370 3,808 3,875 Adjusted income from continuing operations $ 24,786 $ 21,582 $ 16,801 $ 59,371 $ 46,032 Weighted average number of common shares outstanding-basic 82,055 83,010 85,775 83,260 84,902 Add: Dilutive effect of stock options and restricted stock awards 1,550 1,743 1,503 1,715 1,718 Dilutive effect of Senior Notes 15,682 15,682 15,682 15,682 15,682 Diluted weighted average number of common shares outstanding 99,287 100,435 102,960 100,657 102,302 Diluted income from continuing operations per common share $ 0.25 $ 0.21 $ 0.16 $ 0.59 $ 0.45 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended September 30, June 30, September 30, (In thousands) Revenues Fluids systems $ 251,234 $ 241,386 $ 233,020 Mats and integrated services 45,730 31,080 35,112 Total revenues $ 296,964 $ 272,466 $ 268,132 Operating income (loss) Fluids systems $ 27,756 $ 27,571 $ 17,140 Mats and integrated services 20,541 13,653 15,345 Corporate office ) ) ) Total operating income $ 39,432 $ 31,816 $ 25,645 Segment operating margin Fluids systems % % % Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) September 30, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 41,390 $ 65,840 Receivables, net 331,109 268,529 Inventories 198,140 189,680 Deferred tax assets 9,054 11,272 Prepaid expenses and other current assets 17,082 11,016 Assets of discontinued operations - 13,103 Total current assets 596,775 559,440 Property, plant and equipment, net 273,565 217,010 Goodwill 92,876 94,064 Other intangible assets, net 18,942 25,900 Other assets 4,947 6,086 Assets of discontinued operations - 65,917 Total assets $ 987,105 $ 968,417 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 8,802 $ 12,867 Accounts payable 94,763 88,586 Accrued liabilities 57,385 46,341 Liabilities of discontinued operations - 5,957 Total current liabilities 160,950 153,751 Long-term debt, less current portion 172,499 172,786 Deferred tax liabilities 31,591 27,060 Other noncurrent liabilities 12,449 11,026 Liabilities of discontinued operations - 22,740 Total liabilities 377,489 387,363 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 99,186,913 and 98,030,839 shares issued, respectively 992 980 Paid-in capital 517,649 504,675 Accumulated other comprehensive loss ) ) Retained earnings 239,170 160,338 Treasury stock, at cost; 15,186,553 and 10,832,845 shares, respectively ) ) Total stockholders’ equity 609,616 581,054 Total liabilities and stockholders' equity $ 987,105 $ 968,417 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In thousands) Cash flows from operating activities: Net income $ 78,832 $ 51,799 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 30,925 33,138 Stock-based compensation expense 9,092 6,954 Provision for deferred income taxes ) ) Net provision for doubtful accounts 1,226 221 Gain on sale of a business ) - Gain on sale of assets ) ) Excess tax benefit from stock-based compensation ) ) Change in assets and liabilities: (Increase) decrease in receivables ) 1,210 (Increase) decrease in inventories ) 2,964 (Increase) decrease in other assets ) 828 Increase (decrease) in accounts payable 7,531 ) Increase in accrued liabilities and other 15,544 13,175 Net cash provided by operating activities 22,882 95,689 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 3,144 1,248 Proceeds from sale of a business 89,766 - Net cash provided by (used in) investing activities 8,200 ) Cash flows from financing activities: Borrowings on lines of credit 54,665 215,994 Payments on lines of credit ) ) Other financing activities ) ) Proceeds from employee stock plans 3,104 8,102 Purchases of treasury stock ) ) Excess tax benefit from stock-based compensation 1,175 2,020 Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net (decrease) increase in cash and cash equivalents ) 22,563 Cash and cash equivalents at beginning of year 65,840 46,846 Cash and cash equivalents at end of period $ 41,390 $ 69,409 ### 7
